SHORES, Justice.
Stephan Hale Schomp sued the members of the Coffee County Commission as a result of an automobile accident that occurred on the public roads of Coffee County. Schomp appeals from a summary judgment.
There was no evidence before the trial court, when the defendants’ motion of summary judgment was granted, from which the trier of fact could reasonably conclude that the defendant, the Coffee County Commission had a duty to maintain the intersection of Alabama Highway 27 and County Road 1146. The defendant produced evidence, which was not disputed, that on May 28, 1988, the date of the accident on which this lawsuit is based, the intersection in question was under the exclusive control of the State of Alabama Highway Department. We affirm the summary judgment for the defendants, on the authority of Perry v. Mobile County, 533 So.2d 602 (Ala.1988); and Harris v. Macon County, 579 So.2d 1295 (Ala.1991).
AFFIRMED.
HORNSBY, C.J., and MADDOX, HOUSTON and KENNEDY, JJ., concur.